Citation Nr: 1648369	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, previously claimed as elevated blood sugar.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) depression, not otherwise specified (NOS), and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 until January 1967.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied the claims for entitlement to service connection for PTSD and diabetes mellitus, type II.

The Board notes that, although the Veteran's March 2011 claim specifically claimed service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnoses of record (depression, NOS and generalized anxiety disorder), the Board has characterized the claim as reflected on the title page.

The Veteran requested a hearing before a Veterans Law Judge via video teleconference in his VA Form 9.  The Veteran was notified of his hearing and failed to appear.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  A January 2010 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, previously claimed as elevated blood sugar.

2.  The evidence associated with the claims file subsequent to the January 2010 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for diabetes mellitus, type II, or is cumulative and redundant of evidence previously of record.

3.  A February 2009 rating decision denied service connection for PTSD.

4. The evidence associated with the claims file subsequent to the February 2009 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD, or is cumulative and redundant of evidence previously of record.  

5.  A January 2010 rating decision denied the Veteran's claim of entitlement to service connection for depression, NOS and generalized anxiety disorder.

6.  The evidence associated with the claims file subsequent to the January 2010 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder, or is cumulative and redundant of evidence previously of record.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied service connection for diabetes mellitus, type II, then claimed as elevated blood sugar, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim for service connection for diabetes mellitus, type II, have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The February 2009 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The criteria for reopening the claim for service connection for PTSD have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The January 2010 rating decision that denied service connection for an acquired psychiatric disorder, to include depression NOS and generalized anxiety disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).
	
6.  The criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include depression NOS and generalized anxiety disorder have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, the Veteran was provided an adequate notice letter in June 2011.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are service personnel records.

In this case, the Board declines to reopen the claims.  As such, VA has no duty to provide examinations or obtain medical opinions.  See 38 U.S.C.A. § 5103A(f) (West 2014); 38 C.F.R. § 3.159(c)(4)(iii) (2016).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 7105(c).  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Receipt of new and material evidence within the appeal period of an unappealed AOJ decision vitiates finality until VA addresses such evidence.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F. 3d 1402 (Fed. Cir. 2014).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Diabetes Mellitus, Type II

In a January 2010 rating decision, the RO denied service connection for elevated blood sugar on the basis that the Veteran did not have a chronic condition, to include type II diabetes mellitus.  The RO explained that elevated blood sugar was a laboratory finding, not a chronic medical condition and specifically referenced presumptive conditions based on herbicide exposure, including diabetes mellitus.  The unestablished fact necessary to substantiate the claim was that the Veteran had a current disability.   The Veteran and his representative were properly notified of the January 2010 rating decision and of the Veteran's appellate rights, but did not file a notice of disagreement (NOD) within one year of notice of the rating decision and no new and material evidence was submitted during the appeal period.  Hence, the January 2010 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Board has considered the evidence received after the January 2010 rating decision, and finds that there is no evidence in the claims file to indicate that the Veteran has a current diagnosis of diabetes mellitus, type II.  This was essentially the reason for the January 2010 denial.  The RO reopened the claim in September 2011 on the basis of February 2011 laboratory results that showed the Veteran's glucose levels as normal.  While this evidence is new, it is not material, as defined above.  The Veteran has not submitted evidence showing that he has been diagnosed with diabetes mellitus or that the claimed diabetes is a result of or caused by service.  Therefore, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for diabetes mellitus, type II.

Acquired Psychiatric Disorder, to include PTSD, Depression, NOS and Generalized Anxiety Disorder

The RO initially denied service connection for PTSD in a December 1999 rating decision on the basis that none of the elements of service connection were met.  VA notified the Veteran and his representative of the decision and of his appellate rights that same month.  An appeal was not initiated within one year of the notification.  Following enactment of the Veterans Claims Assistance Act of 2000 (VCAA), the RO issued another denial in June 2001, again notifying the Veteran and his representative of the decision and of his appellate rights that same month.  He did not appeal that decision and no new and material evidence was submitted in the appeal period so that decision became final.  

The Veteran sought to reopen the claim of entitlement to service connection for PTSD in December 2003.  In February 2009, the RO determined that the claim could not be reopened and notified the Veteran and his representative of that decision and of his appellate rights that same month.  He did not file an appeal of that decision and it then became final.  

VA then received a claim of entitlement to service connection for depression/anxiety in September 2009.  The RO denied service connection for depression/anxiety.  The RO explained that although VA treatment records showed diagnoses of depression and an anxiety disorder, the nexus element had not been met.  The RO notified the Veteran and his representative of that decision and of his appellate rights the next month.  The Veteran did not timely appeal that decision.  Rather, in March 2011, he filed a statement claiming entitlement to service connection for PTSD.  

In a January 2010 rating decision, the RO denied service connection for depression and anxiety because the evidence of record failed to show that the Veteran's conditions were either incurred in or caused by military service.  The Veteran was properly notified of the rating decision, but did not file a NOD within one year of notice of the rating decision.  No new and material evidence was received within that year.  Hence, the January 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  As stated in the Introduction of the instant document, the Board has characterized the Veteran's present claim as an acquired psychiatric disorder, to include depression, NOS and generalized anxiety disorder pursuant to Clemons.

The evidence at the time of the January 2010 rating decision included service treatment records (STRs), VA medical treatment records, and the Veteran's statements.  At that time there were diagnoses of depressive disorder and anxiety disorder but no showing of a nexus.

Evidence received since the now final decisions denying service connection for the psychiatric disorders include no newly diagnosed psychiatric conditions.  Rather VA continues to diagnose depression and anxiety disorders, just as it had prior to the 2010 decisions.  An August 2011 VA examination report again shows that the Veteran has not had PTSD.  The Veteran submitted a letter in August 2015 explaining that he continued to experience war dreams, depression, and lack of sleep and was taking medication to address those issues.  He stated he also had PTSD.  The Veteran's contentions do not amount to new and material evidence because they are the same as those described to the medical examiner in the May 1999 VA examination and again in VA Form 21-4138 in June 2008 and therefore the information is cumulative.

The VA treatment records associated with the claims file since the final rating decision do not relate to a nexus between the Veteran's active service and any current acquired psychiatric disorder

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the claim of service connection for an acquired psychiatric disorder, to include PTSD, depression NOS, and generalized anxiety disorder, has not been received, and the claim may not be reopened.  The evidence addressed above is new in that it was not previously before the Board; however, the evidence is not material for purposes of reopening the service connection claim.  The Veteran has not offered any additional evidence which reflects that his acquired psychiatric disorders originated in or are in any way related to his military service.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, the claim may not be reopened and the appeal must be denied.


ORDER

The application to reopen the claim for entitlement to service connection for diabetes mellitus, type II is denied.

The application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression NOS, and generalized anxiety disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


